Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6-7, 13-14, and 20 are objected to because of the following informalities:
Claim 6 (line 3), claim 7 (line 3), claim 13 (line 3), claim 14 (line 3), and claim 20 (line 4 and line 5) recites “at least a portion of the feature-based voice data” should read “the at least a portion of the feature-based voice data”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 and claim 18 recites the term, “the target acoustic domain”. There is insufficient antecedent basis for this limitation in the claims as there is no prior mention of the cited term within the respective related claim set. To overcome this rejection, it is advised to change the cited terms in the claim as follows: “a target acoustic domain”. 
Claim 12 and 19 are rejected due to their dependency on rejected claims 11 and 18.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 1, 8 and 15 are directed towards the abstract idea of:
“A computer-implemented method, executed on a computing device, comprising: receiving feature-based voice data associated with a first acoustic domain; and performing one or more gain-based augmentations on at least a portion of the feature-based voice data, thus defining gain-augmented feature-based voice data.”
The limitation of “receiving …” and “performing ...”, under broadest reasonable interpretation, as drafted, covers a human performing mental processing and utilizing concepts using pen and paper. An ordinary person skilled the art world be able receive the feature-based data associated with acoustic domain since it is considered as an extra-solution activity of data gathering/ collection. As for the limitation of performing gain-based augmentation on the voice data, it can be considered as a process of modifying collected data. This modification of data, also known as augmentation, can be performed by a person skilled in the art by simply manipulation gain of the voice data through mathematical computations of amplitude manipulation using pen and paper.
As seen in the claim set, claims 1, 8, and 15 cover similar scope of invention. However, claim 1 is a method claim while claims 8 and 15 are computer readable medium (CRM) and system claim respectively. Claims 1 method of using correspond with each claimed element mentioned in claim 8 and 15. Therefore, all the mentioned abstract idea explanation of claim 1 above stands true for both claim 8 and 15.
The judicial exception is not integrated into a practical application. In particular claim 1, 8, and 15 recites additional elements – “computing device”, “computer-implemented”, “non-transitory computer readable medium”, “processor”, and “memory”. All of these elements are cited at a very high level of generality and do not add meaningful limits to the abstract ideas being performed. The additional element, “processor”, is used to perform generic abstract idea. Furthermore, a processor is considered as a generic element that can be found in most computer devices. As for the additional element, “memory”, it adds no meaningful limits to the claim and it is only used for data and instruction storing purposes. Similar to a processor, the element of memory is considered as generic and is known to be found in most computer devices. Lastly, the additional elements, “non-transitory computer-readable storage medium” (CRM), “computing device”, and “computer-implemented”, are considered as a well-known generic component used conventionally in the art. Also, it is known that CRM or computer implementation of an abstract idea is not a factor that weighs in favor of patentability under subject matter eligibility. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claim 2, 9 and 15 are directed towards the abstract idea of receiving selection of target acoustic domain. The receiving or collecting the acoustic domain is a data gathering process and can be considered as extra-solution activity which can also be performed by a human as well.
The dependent claim 3, 9, and 16 are directed towards the abstract idea of performing gain-based augmentation on feature-based voice data which also include basing the augmentation on the target acoustic domain. As mentioned earlier for claim 1, performing gain-based augmentation on the voice data is a process of modifying collected data. This modification of data, also known as augmentation, can be done by a person skilled in the art by simply manipulation gain of the voice data through mathematical computations of amplitude manipulation. As for the limitation of augmentation based upon target acoustic domain, a person skilled in the art would be able to mentally process the target domains and extract relevant features such as gain/ intensity. A manipulation then can be performed on the amplitude, using mathematical approach, such that the voice data can either match or relate to certain target acoustic domain features such as gains/ intensity at certain points.
The dependent claim 4, 11, and 18 are directed towards the abstract idea of determining gain levels associated with target acoustic domain. A person skilled in the art would be able to mentally process the respective acoustic domain and figure out the gain of the respective domain. For example, by using the amplification present in the waveform within a specific domain, a person via the use of mental processing would be able to figure out the different gain/ amplitude level distribution at different points of the domain.
The dependent claim 5, 12, and 19 are aimed toward the abstract idea of performing augmentation on voice data which includes augmenting the voice data based on the gain level distribution of the target domain. The limitation of augmenting voice data based on the gain level distribution is nothing more than mentally processing the distribution of gain levels and trying to replicate those gain distributions on the voice data. This replication or modification of data can be performed by an individual skilled in the art through amplitude manipulation of data, such that voice data can closely match the target. All of this can be performed using mathematical computation and mental processing and illustrating the relevant data down on paper.
The dependent claim 6, 13, and 20 (line 4) are directed towards the abstract idea of specifying that the gain-based augmentation includes amplification of data. The amplification of data is nothing more than manipulating amplitudes/ decibels and have them increase in ratios such that the data is amplified and an augmented data is generated. A person skilled in the art would be able to manipulate the voice data accordingly by doing wavefunction amplitude manipulation using mathematical concepts relating to signal processing and putting them down on paper.
The dependent claims 7, 14, and 20 (line 5) are directed towards the abstract idea of specifying that gain-based augmentation includes attenuating of data. The attenuation of data is again nothing more than manipulating amplitudes/ decibels to reduce the strength or the gain ratio. This attenuation process can be performed by a person skilled in the art by changing the attenuation coefficient of the voice data or by changing the intensity measure of the voice data. All of this processing can be performed using mathematical computation and putting concepts down on paper without a need of additional elements.
The dependent claims mention of additional elements such as “processor”, “computing system”, “computer program product”, and “computer-implemented”. All of these additional elements are presented in a very generic format and are well known components used in most of the conventional computing device such as laptop, smartphone, computer, etc. Therefore, dependent claims do not impose the judicial exception being integrated into a practical application and further fails to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laput (US-20200051544-A1) in view of Gemmeke (Document ID: "Audio Set: An ontology and human-labeled dataset for audio events,")
Regarding claim 1, Laput teaches A computer-implemented method, executed on a computing device (Paragraph 0010), comprising: receiving feature-based voice data associated with a first acoustic domain (Fig 1-3, show sound effect database being used; Paragraph 0026, mention of database can be existing database such as BBC sound library, network sound library, Soundsnap, FreeSound and AudioSet; also see, Paragraph 0006, mention of acoustic domain); and performing one or more gain-based augmentations on at least a portion of the feature-based voice data, thus defining gain-augmented feature-based voice data (Fig 1 and 5 show augmentation occurring; Paragraph 0032-0033, 0046 and Fig 6 show an example of amplification based augmentation).
Even though does mention sound effects relating to voice being used (Paragraph 0067, which include bark, speech, laugh, and cough, all of which can be associated with voice data), Laput fails to specifically specify the database (Paragraph 0026; Laput is using existing database such as BBC sound library, network sound library, Soundsnap, FreeSound and AudioSet) being used consist of variety of voice data. 
Gemmeke does teach the AudioSet database (Gemmeke, Abstract and conclusion) that is mentioned by Laput, paragraph 0026, which includes human speech/ sounds (Gemmeke, Fig 1 and 3). Hence, it should have been obvious to one skilled in the art that the sound effect database used in Laput consist of sound relating to voice data in view of Gemmeke. Furthermore, one of ordinary skill in the art would have recognized that result of the combination was predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex lnc., 82 USPQ2D 1385 (U.S. 2007).
Regarding claim 8 and 15, As seen in the claim set, claims 1, 8, and 15 cover similar scope of invention. However, claim 1 is a method claim while claims 8 and 15 are computer program product on a computer readable medium and system claim respectively. Claims 1 method of using correspond with each claimed element mentioned in claim 8 and 15. Furthermore, Laput teaches the computer program (Paragraph 0009), computer readable medium (Paragraph 0099, line 1-7), processor (fig 4 and Paragraph 0078), and memory (fig 4 and Paragraph 0078) mentioned in claims 8 and 15. Therefore, claim 8 and 15 are rejected under same rationale as claim 1
Regarding claims 2, 9 and 16, Laput in view of Gemmeke teaches the computer-implemented method of claim 1, the computer program product of claim 8, and the computing system of claim 15; further comprising: receiving a selection of a target acoustic domain (Laput, Fig 1, Paragraph 0006, mention of sound effect projected into acoustic domain; also, Paragraph 0049 and 0052(lines 1-4) mention the acoustic processing and mixing input sound effects to a projected/ augmented variant. Here the projected/ augmented variant of interest in each processing can be considered as the target).
Regarding claim 3, 10, and 17, Laput in view of Gemmeke teaches the computer-implemented method of claim 2, the computer program product of claim 9, and the computing system of claim 16; wherein performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data includes performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data based upon, at least in part, the target acoustic domain (Laput, Fig 1 and 5 show augmentation process being performed; Paragraph 0006, 0049, 0052(lines 1-4) show projection/ augmentation variant aspect using acoustic processing; Paragraph 0032-0033, 0046 and Fig 6 show an example of amplification based augmentation). Here amplification base augmentation can be equated to gain-based augmentation and the target domain mentioned is the domain of interest that may be used as part of amplification-based augmentation.
Regarding claim 4, 11 and 18 Laput in view of Gemmeke teaches the computer-implemented method of claim 2, the computer program product of claim 8, and the computing system of claim 15; further comprising: determining a distribution of gain levels associated with the target acoustic domain (Laput, Fig 1, Paragraph 0032-0035 and Fig 6; Paragraph 0033 mentions specifically of variant decibel levels for augmentation depending on what acoustic version of sound in desired; also see Paragraph 0049 and Fig 8 that show different classes).
Regarding claim 5, 12, and 19, Laput in view of Gemmeke teaches the computer-implemented method of claim 4, the computer program product of claim 11, and the computing system of claim 18; wherein performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data includes performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data based upon, at least in part, the distribution of gain levels associated with the target acoustic domain. (Laput, Fig 1 and 5 show augmentation process being performed; Paragraph 0006, 0049, 0052(lines 1-4) show projection/ augmentation variant aspect using acoustic processing; Paragraph 0032-0033, 0046 and Fig 6 show an example of amplification-based augmentation; here, Paragraph 0033 mentions specifically of variant decibel levels for augmentation depending what acoustic version of sound in desired). Here amplification base augmentation can be equated to gain-based augmentation and the target domain mentioned is the domain of interest that may be used as part of amplification-based augmentation. 
Regarding claim 6 and 13, Laput in view of Gemmeke teaches the computer-implemented method of claim 1 and the computer program product of claim 8, wherein performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data includes amplifying at least a portion of the feature-based voice data (Laput, Fig 6 show example of augmentation which include amplifying; also see, paragraph 0033).
Regarding claim 7 and 14, Laput in view of Gemmeke teaches the computer-implemented method of claim 1 and the computer program product of claim 8, wherein performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data includes attenuating at least a portion of the feature-based voice data (Laput, Fig 6, show example of attenuation where it can be seen the sound is being transformed into quieter format; Also see, Paragraph 0033).
Regarding claim 20, Laput in view of Gemmeke teaches the computing system of claim 15, wherein performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data includes one or more of: amplifying at least a portion of the feature-based voice data (Laput, Fig 6 show example of augmentation which include amplifying; also see, paragraph 0033); and attenuating at least a portion of the feature-based voice data (Laput, Fig 6, show example of attenuation where it can be seen the sound is being transformed into quieter format; Also see, Paragraph 0033).
Conclusion
The analogous prior art made of record and not relied upon is considered to applicant’s disclosure.
Cartwright (Document ID: US-20210035563-A1) teach acoustic model that incorporate feature extraction, data augmentation, and training using audio data.
Laput (Document ID: Ubicoustics: Plug-and-play acoustic activity recognition) teaches data augmentation using amplification. 
Arakawa (Document ID: Implementation of DNN-based real-time voice conversion and its improvements by audio data augmentation and mask-shaped device) teaches various augmentation techniques processed on audio, including pitch shift, time stretch, and time shift.
HOORY (Document ID: US-20180330713-A1) teaches text to speech synthesis using voice data augmentation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL P. KARELIA whose telephone number is (571)272-4377. The examiner can normally be reached Monday-Friday 6:30 am - 4:00 pm (every other Friday Off)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL PIYUSHKUMAR KARELIA/Examiner, Art Unit 2659 

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659